DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Claim Status
An amendment, filed 12/22/2021 and entered 2/17/2022, is acknowledged. Claims 1 is amended; Claims 2 and 8 are canceled.  Claims 1, 3, 6-7, and 9-12 are currently pending, claims 6-7 and 9 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “1 wt% delta ferrite” in lines 9-10 and “tempered austenite content totaling a maximum of 8 wt%” in line 11.  The instant specification provides support for at most 1% delta ferrite and maximum tempered austenite content of 8% (para. 48 of PG Pub.), however, the specification does not recite the phases in “wt%.”  Similarly, Claim 8 (now canceled) recited the phase contents in merely “%” not “wt%.”  Thus, the specification does not provide support for the microstructural phase contents in wt% and therefore, fails to comply with the written description requirement.  It is further noted that microstructural phases are most commonly recited in area percentage or volume percentage, therefore, one of ordinary skill in the art would not interpret a phase content to necessarily have a weight percentage unit.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 10-12 are indefinite based on their dependency.
Response to Arguments
Applicant’s arguments, filed 12/22/2021, with respect to the rejections of claims 1-3 and 10-12 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  The rejections have been withdrawn. 
It is noted that Claims 6-7 and 9 are currently withdrawn.  If pending claims 1, 3, and 10-12 are later found to be in condition for allowance, the withdrawn claims must be canceled to proceed to allowance as the claims were withdrawn with traverse (Response, dated 1/13/2021) and are not subject to rejoinder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teraoka et al. (US 2013/0014864); Eguchi et al. (US 2015/0354022); De Carvalho et al. (US 2017/0029912).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735